Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    Applicants’ arguments and amendments filed on 2/7/2022, overcomes the rejections of record. However, upon review, examiner considered few changes to make new grounds of rejection as set forth below are not necessitated by applicants’ amendment and therefore, the following action is made non- final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1,3-8,11-26 are pending in this application.
Claim 1 has been amended.
Claims 20-26 are new. 
Claim 2 has been cancelled. 
Claims 1,3-8, 11-26 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “greater than 120 degree F to 172 degree F” and claim 21 
recites “greater than 120 degree F to 155 degree F”. However, it is to be noted that it is not clear whether it means inside the range i.e. from greater than 120 up to 155 degree F or does it mean greater than the entire recited range. Therefore, it renders claims 20, 21 indefinite.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 12 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Cucumbers are all from the Cucurbitaceae plant family.  

8.	Claim 15 recites “wherein the blending in step (a) is performed using a high-shear mixer” . Claim 15 depends on claim 11. Claim 11 also contain the identical claim limitation of “ blending at high shear “ in claim 11 (a). Therefore, claim 15 is failing to further limit the subject matter of the claim upon which it depends which is claim 11.   Therefore, it renders 112 (d) rejection. 

Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10. 	The factual enquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S. C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

11.	Claims 1, 3- 8, 11- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. US 2006/0257525 in view of Chung et al. US 2008/0260909 in view of Han et al. 2012/0088015 in view of NPL D Mello et al. (2015)  and in view of NPL fruit in alcohol (2011) and further as evidence given by NPL vodka and further in view of evidence given by Mazereeuw JP et al. US 2008/0209583.

12.	 Regarding claims 1, 5, 6, 11, 15, 16, 19-21, Hearn et al. discloses the composition and method of making caffeinated alcoholic beverage e.g. caffeinated whisky etc. ([0010]) can be used with other masking agents in order to mask the bitter flavoring associated with caffeine ([0010]). Hearn et al. also discloses that cucumber extract can be used ([0016]). Hearn et al. also discloses that the combined cucumber solution can be heated up to 75 degree C (i.e. 157 degree F) and up to 2 minutes ([0030]). Therefore, Hearn teaches that alcohol containing cucumber extract can be heated at this temperature. Therefore, it also meets the claim limitation of new claims 20, 21.
Hearn et al. discloses that the combined cucumber solution in alcohol can be heated up to 75 degree C (i.e. up to 157 degree F) and up to 2 minutes (at least in [0016], [0030]). Therefore, Hearn teaches that alcohol containing cucumber extract can be heated at this temperature. Therefore, it meets the claim limitation of  claims 1,6, 11,16,  19, 20, 21.
Therefore, the combinations of prior arts meet the claimed method steps of claims 1, 6, 11, 16, 20, 21.
Regarding claims 1,11, 6, 16,20, 21,  it is to be noted that absent showing of unexpected results, the specific amount of temperature and time is not considered to confer patentability to the claims. As the temperature of the filtered solution are variables that can be modified, among others, by adjusting the amount of time, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of temperature in modified Hearn et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired clear concentrated solution with desired consistency (i.e. viscosity) etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that this  cucumber extract  Hearn et al. can be considered as bitter-blocking agent because the combinations of prior arts meet the claimed method steps and the disclosed extracted cucumber juice is identical to the claimed cucumber juice, therefore, it will have the same identical “bitter-blocking” property to meet claim 1.
Hearn does not specifically disclose ‘edible food” although drinkable material is considered as edible food. 
(Additionally), Chung et al. discloses that “drinkable food” ([0021]) which is interpreted as drink is also a food. In addition, Chung et al. has broad disclosure of many types of edible drinkable foods which may include milk (powder) ([0021]), yogurt containing fruit, ([0022]), caffeine, alcohol ([0024], claims 5, 15), ice cream, soft yogurt ([0027]), and having greater than 0.8 gm soluble fiber in 250 gm drinkable food (claim 7 of Chung et al.). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify cucumber containing alcohol beverage  of Hearn et al. ( at least in [0030]) by including the teaching of Chung et al.  to make alcohol, caffeine containing broad range of drinkable food as desired with cucumber because cucumber is an enriched nutritional source which can be added to yogurt as disclosed by Han et al. ([[0030]), [0037]) and D Mello et al. who discloses that cucumber can be preferred choice of vegetable because of its multi-health benefit (Pages 2-4 of NPL D Mello et al.). 
Hearn et al. in view of Chung  are  silent about specific method steps of claim 1.
Han et al. discloses that fruit or vegetable includes cucumber (claims 1, 6, 7) can be made using high shear mixer/blender (in Han et al., [0068] and in claims 1, 6, 7) to meet claims 1, 5, 11, 15.
Han et al. also discloses that “at least one whole vegetable/fruit” is processed by cutting, homogenizing ([0016]) followed by juice extraction and juice can be used in any food composition ([0016]). Han et al. also discloses that “A fruit or vegetable processed product comprising particle size less than 250 micron (at least in [0016], in claims 1,6,7 of Han et al.) suitable for addition to food products ([0029]) to provide enhanced nutritional value (at least in [0037]) . Han also discloses that the size reduction can be made using high shear mixer/blender to reduce the size prior to filtration step to filter size reduced vegetable/fruit also in order to have better extracted material due to reduced size ([0030], [0039], [0068] in  claims 1,6,7 of Han et al.).
Han et al. also discloses that the process can include filtering process to filter vegetable/fruit extracts and to remove off taste ([0034])  also ([0022], [0029], [0034]) in order to clarify the juice for having an improved homogeneous distribution of small particle size in order to have an improved dispersion and mouthfeel characteristics in beverage product ([0030]). Han et al. also discloses that this size reduced filtered vegetable  may be included in the food product e.g. yogurt as “nutritional enhancer” to foods like yogurt etc. ([0037]). Han also discloses that fruit or vegetable can include cucumber (at least in [0018], and in claims 1,6, 7). 
The only difference is claim 1 recites “aqueous ethanol extract” and Han et al. recites aqueous extract.
However, it is to be noted that one of ordinary skill in the art can perform the method step of high shear/blending step of Han for aqueous ethanol extract also.
According to MPEP 2143.01, Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQe2d 1329, 1335 (Fed. Cir. 2006).
It is to be noted that and as taught by NPL fruit in alcohol that sliced fruits (i.e. can include sliced cucumber also) can be preserved in alcohol (paragraph 4 e.g. alcohol, vodka, etc.) and can be protected from contamination and it can be used as is in brewed form also (paragraph 3 e.g. ‘brew’). 
NPL D Mello et al. discloses that cucumber can be preferred choice of vegetable because of its multi-health benefit (Pages 2-4 of NPL D Mello et al.). Therefore, one of ordinary skill in the art can select cucumber from the lists of vegetables (at least  in [0018] and claim 6 of  NPL D Mello et al.).
Therefore, one of ordinary skill in the art can use the aqueous ethanol preserved cucumber to proceed further to modify Hearn et al. in view of Chung et al. and Han et al. to include the teaching of NPL “Fruit in alcohol’ to perform blending the brewed preserved cucumber (fruit) in alcohol in order to have contamination protected composition and also to protect contamination during extraction of cucumber in aqueous ethanol in order to get rid of insoluble aqueous ethanol extract and vegetable can be cucumber as preferred choice because of its multi-health benefit ( Pages 2-4 of NPL D Mello et al.).  

Regarding claims 1, 12, it is known and is also evidenced by Mazereeuw JP et
al. that cucumber belongs to family cucurbitaceae (in [0004] of Mazereeuw JP et al.

13.	Regarding claims 3,13, NPL DMELLO et al. discloses that cucumber is considered as a ‘fruit’, it belongs to slicing or pickling varieties and its use has many health benefits (at least on pages 2-4).

14.	 Regarding claims 4, 14 it is also to be noted that the disclosed method steps by Hearn et al. in view of Han et al. to make aqueous extract containing cucumber meet the claimed method steps of claim 1. Therefore, the ‘alcohol extracted cucumber” (i.e. claimed agent of claim 1) agent would have an inherent identical property to block the binding of some ligands in an edible food to TAS2R proteins expressed on papillaes and taste buds as claimed in claim 4.

15.	 Regarding claims 7, 17, Hearn et al. discloses that distilled alcoholic beverage can be at least 20% alcohol ([0014]) which includes vodka, whiskey etc. ([0015]). It is known that vodka, brandy, whisky have varying alcohol percent available and for example, is the aqueous ethanol as is evidenced by NPL vodka and ethanol (e.g., see page 1, at least 40% ethanol cut with water is vodka). Therefore, the disclosed extraction step with vodka is the extraction step with aqueous ethanol having at least 40% ethanol. Therefore, extraction with vodka encompasses 51% by weight ethanol of claim 7. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,
191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
NPL fruit in alcohol that sliced fruits (i.e. can include sliced cucumber also) can be preserved in alcohol (paragraph 4 e.g. alcohol, vodka, etc.) and can be protected from contamination and it can be used as is in brewed form also (paragraph 3 e.g. ‘brew’).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL cucumber dip  (2004)  to include the teaching of NPL ‘fruit in alcohol’ et al. to include method steps of extraction cucumber in ethanol (i.e. using Vodka) (e.g. vodka at least 40% ethanol) to modify alcohol extracted cucumber beverage of Hearn et al. with the alcohol (ethanol) by volume of at least 20% alcohol (ABV) ([0010], [0014] at disclosed by Hearn et al.) to mask bitter taste of caffeine containing alcohol beverage of Hearn et al.([0010]).

16.	 Regarding claims 8, 18, it is known that the bitterness belongs to any type as claimed in claim 8 and is evidenced by applicants own specification (in PGPUB [0010)).
It is also to be noted that the aqueous ethanol extract cucumber will serve as bitter blocking agent for any type of bitterness as claimed in claims 8,18.

17.	Regarding claim 19, claim 19 is considered as product-by-process claim. Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

18. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hearn et al. US 2006/0257525 in view of Chung et al. US 2008/0260909 in view of Han et al. 2012/0088015 in view of NPL D Mello et al. (2015)  and in view of NPL fruit in alcohol (2011) and further as evidence given by NPL vodka as applied to claim 1 and further in view of and further in view of NPL Tzatziki and raw vegetables (See page 6 top few lines for year: By oldworldgardenfarms Published: June 20, 2014).

19.	Regarding claim 26, Hearn in view of Chung , Han et al. are  silent about the use
edible food which is raw vegetable.
NPL Tzatziki and raw vegetables discloses that Tzaziki sauce can be used as a
dip for raw vegetables also (first two lines of page 1).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Hearn in view of Chung , Han et al. to include the teaching of NPL Tzatziki to use it as a dip for raw vegetables also (first two lines of page 1) in order to have desired good taste.

Allowable subject matter
20.	Claim 22 recites “ the amount of “bitter-blocking agent” in total weight of the bitter-blocking dip” in claim 22 (d). It is to be noted that the full claim limitation of claim 22 (d) including “the amount of “bitter-blocking agent” in total weight of the bitter-blocking dip” is not disclosed by any prior art or combinations of prior art of record. 
If we interpret claim 22 (d), it is interpreted as bitter-blocking agent is first added to a first lactose based composition followed by the addition to a second lactose-based milk product, thereby forming a bitter-blocking dip. It is to be noted that this makes claim 22 (d) more narrow and no prior art alone or in combination can address the whole claim limitation with teaching suggestive motivation (TSM) to making bitter-blocking dip addressing sequential steps within the claim 22 (d) with the claimed amount of bitter-blocking agent, thereby forming bitter blocking dip.
In brief, most of the, if not all NPL references with proper prior art date (including recipes) disclose cucumber yogurt dip by including sliced/grated cucumber(s) (1/2 to 2) into milk product (Keyword search in google or google scholar), e.g. Greek yogurt (1-2 cups). The average weight of 1 cucumber is about 400-500 gm and 2 cup yogurt is about 500 gm (see any google search). Therefore, (i) it is not alcohol extract containing cucumber filtered juice (ii) even if we consider the cucumber filtered juice in milkshake (first lactose based), it should have aqueous ethanol extracted cucumber juice containing first milk based (e.g. milk shake) , and it should address with teaching suggestive motivation (TSM) for second step of addition from first one to another lactose based product to form  a bitter-blocking dip with the claimed amount of bitter-blocking agent (considering bitter-blocking property is common for the disclosed cucumber and claimed cucumber), (iv) We  also do not know how much will be the amount of alcohol present in the aqueous alcohol containing cucumber juice. One other related prior art by Putter et al. (US 2013/0136839)  discloses that ppm level bitter blocking agent can be used  ( at least in [0815]) which is not related  to similar aqueous alcohol extracted cucumber juice and also it is much less amount than claimed amount. 

Therefore, if we consider to address claim 22 (d) as a whole,  it is understood from the above discussion that it becomes difficult to get combinations of refs with proper motivation (TSM) which seems more than routine optimization.
Therefore, claims 22, 23, 24, 25 are allowable.


Response to arguments
21.	 Applicants arguments and amendments have been considered. Applicants arguments and amendments overcome 112 second paragraph rejection. 
However, the arguments are not persuasive in relation to prior 103 rejection using Hearn et al. as primary prior art. Therefore, the arguments are responded below. However, an additional new ground of rejection for claim 1 made which is identical to new claim 22 because claim 26 depends on claim 1 and therefore, in order to address claim 26, this additional new ground of rejection is made for claim 1. As because prior rejection is maintained, the rejection is made as final. 

22.	Applicants argued on pages 2-4 including figs which compare claimed steps and the disclosed steps as disclosed by primary prior art by Hearn et al. that claimed steps are different than the disclosed steps as disclosed by primary prior art by Hearn et al. and also no other secondary prior art, in combination, do not teach the sequential steps of the claimed invention as claimed in claim 1. 
In response, it is to be noted that and as agreed by Hearn et al. that the flavorant/additive sweeteners can include ‘cucumber extract’ ([0010], [0016]). 
Therefore, examiner used Han et al., NPL Joe et al. to modify Hearn et al. to include the cucumber extract which are made by the disclosed methods of Han et al.,  NPL Joe et al. in order to have claimed cucumber extract in an edible beverage composition which would have the property to reduce the bitter-blocking agent  to meet claim 1.
It is to be noted that the applicant’s arguments about what is an edible food is not consistent with their specification.  The applicant argues that  liquid things cannot be edible.  The instant specification refers to “edible liquid dip”.  Thus edible does not require solid items.  Further, “food” is “any nutritious substance that people or animals eat or drink or that plants absorb in order to maintain life and growth” (Oxford Languages provided Google definition). This is further disclosed by Chung et al. that “drinkable food” ([0021]) which is interpreted as drink is also a food and Chung et al. is used as secondary prior art in this office action.  This does not exclude liquid food.  Even alcohol  contain calorie and it has some nutritional value. 
 It is to be noted that even if applicants argued that  the ‘edible food” and “liquid  beverage” are different because edible food can be solid also, however, this difference between disclosed prior art and claimed invention can be addressed by using MPEP 2143.01 and was addressed in the last office action and maintained in this office action. The reason is any bitter taste blocking agent can block bitter taste to any type of food material including solid and liquid food composition. In this instance, the argument that “ Hearn’s product is an alcoholic liquid , not food, and certainly not ‘edible” which requires eating” as argued by the applicants (page 5 last two lines of second paragraph), is not an issue. 
Regarding the argument (page 5 second paragraph) that “Hearn may optionally heat its mixture to dissolve insoluble material, the current claimed process specifically heats the composition above 120 degree F to activate a bitter blocking agent” have been considered. However, this heating step has not been considered to address claimed heating step. NPL Liu et al. is used to address heating step to heat cucumber extract of Hearn and Han et al. (in Han et al. [0010], [0016], [0019]). However, Hearn et al. disclosed (optional) heating provides additional support that this additive cucumber extract containing additive can be heated and therefore, is analogous and combinable prior art to combine with Han et al. and NPL Liu et al. 

23.	Applicants argued that “In summary, Applicant submits that with respect to the claims, Hearn does not teach: (1) high-speed shearing of cucumbers; (2) shearing cucumbers in an aqueous ethanol solvent; (3) filtration to remove solids from liquid extracted from cucumbers by aqueous ethanol solvent system (filtrate); (4) heating the filtrate to activate a bitter- blocking agent; and (5) applying the bitter blocking agent to an edible food”.
In response, “ (1) high-speed shearing of cucumbers” has been addressed by Han et al. to make cucumber extracts used to include as additive in Hearn et al. Details discussed in the office action.
 “(2) shearing cucumbers in an aqueous ethanol solvent” has been addressed by NPL Joe et al. et al. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to use the extraction with the aqueous ethanol solution which is used to preserve cucumber in order to restore the flavor of cucumber (in NPL Joe et al. in last para of page 2). Details discussed in the office action.
“(3) filtration to remove solids from liquid extracted from cucumbers by aqueous ethanol solvent system (filtrate)” has been addressed by Han et al. to make cucumber extracts used to include as additive in Hearn et al. Details discussed in the office action.
Therefore, NPL Joe et al. can modify Hearn and Han’s Liquid extraction (in Han et al. [0010], [0016], [0019]).  by using aqueous ethanol in order to restore the flavor of cucumber (in NPL Joe et al. in last para of page 2). Details discussed in the office action.
“(4) heating the filtrate to activate a bitter- blocking agent” has been addressed by NPL Liu et al. One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify flavor additive (cucumber extract) Hearn et al. in view of Han et al. and NPL Joe et al. to include the teaching of NPL Liu et al. (2.2.3 of NPL Liu et al.)  to treat clear cucumber juice by using heat treatment including one method of HSTS treatment in order to make the sterile product.
Therefore, the rejection is proper. 

24.	Applicants argued on pages 6-8 about Han’s process with Fig 3 to establish that Han’s process is different than claimed invention.
In response, it is to be noted that and as agreed by the applicants (Fig 3) and as discussed above that Han et al. discloses whole vegetable/fruit can be used to make filtered juice. However, Han et al. discloses that “whole fruit/vegetable or pomace” ([0018]).
 	Therefore, whether it is extracted in presence of any food material or its extracted form is used in food material will have the same effect to suppress bitter taste of the food product. Even if Hearn et al. in view of Han et al. is silent about the specific sequential steps as claimed in claim 1, however, as we know according to MPEP § 2143.02, 
 According to MPEP § 2143.02(I) 
(a)  if there is a reason to modify or combine prior art to
achieve claimed invention, claims are obvious if there is a reasonable
expectation of success
(b)  MPEP § 2143.02 (II) – no requirement for absolute predictability.
In addition, MPEP 2143. 01 has also been used in the office action. 
In addition, if we compare the primary prior art with the claimed invention, applicants have to establish the unexpected result. In this instance, applicants need to establish and compare how the claimed method steps provide superior result compare to the  disclosed method of Hearn et al.  and in combination with other prior arts of record in order to distinguish the superior method of claimed invention. The reason is it is within the skill of one of ordinary skill in the art to use the combined teaching to make cucumber extract in alcohol separately and to add it to food to get desired result. 
Therefore, (1) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference properly with respect to how the claimed 
method results in “cucumber extract in alcohol” is superior to the cucumber extract as disclosed by prior arts of record. 
 (2), more importantly, the evidence of unexpected results must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and
lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
Applicants argued on page 5 that “(i) 

25.	Applicants argued on page 7 that  Han discloses “(i) the steps of solid-liquid separation and juice extraction”. 
In response, it is to be noted that the alleged Fig 3 includes cut whole fruit/vegetable” are processed ”solid/liquid’ separation and juice extraction steps can consider the processing step by including high shear mixing and/or blending prior to extraction.  This will extract many components from the fruit/vegetable into solution in soluble form. It is also to be noted that applicants alleged fig 3 of Han et al. is specific for considering isolation of pomace reduced particle size solids as fiber separately. However, this fiber can be combined to juice also (at least in Example 1). 
Examiner used [0068] to address that Han also discloses that the size reduction can be made using high shear mixer/blender to reduce the size of pomace ([0068]). This made confusion. However, examiner also used disclosures made by Han et al. in Han’s claims 1,6,7. Therefore, examiner is explaining in detail below. 
In  another embodiment,  Han et al. also discloses that “Pomace or at least one whole vegetable/fruit” is processed by cutting, homogenizing ([0016]) followed by juice extraction ([0016]). Han et al. also discloses that “A fruit or vegetable processed product comprising particle size less than 250 micron (at least in claims 1,6,7 of Han et al.) and Han et al. also discloses that “Ideally the particle size of the whole fruits and vegetables or pomace is reduced to below 125 micron size ([0030], [0039]) and Han also discloses that the size reduction can be made using high shear mixer/blender to reduce the size of pomace ([0068]). Therefore, if we combine the teachings of Han et al. , as a whole, it is to be noted that one of ordinary skill in the art can consider the size reduction of the fruit/vegetable using high shear mixer/blender to reduce size to very small (<250 or <125 micron ) ([0030], [0039], claims 1,6,7 of Han et al.) prior to filtration step to filter size reduced vegetable/fruit also in order to have better extracted material due to reduced size.

26.	Applicants arguments related to Liu et al. and Joe et al. are considered as moot because they are not used in this office action.  

27.	D Mello’s system: 
Applicants argued that “D Mello describes apparent benefits of cucumber and D Mello correctly characterizes cucumbers as “fruits”. 
In response, it is to be noted that D Mello et al. is used additionally to emphasize with teaching suggestive motivation (TSM) why cucumber is selected from the disclosed lists of fruits and vegetables as disclosed by Hearn et al. in view of Han et al. and NPL Liu et al. 
Therefore, the rejection is maintained and made as final. 

Conclusion
28.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
 /DONALD R SPAMER/ Primary Examiner, Art Unit 1799